No. 99-40870
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40870
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TEODORO GARCIA-DE LUNA, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-99-CR-73-1
                       --------------------
                            May 2, 2000

Before KING, Chief Judge, and JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Teodoro Garcia-De Luna, Jr., appeals his conviction for

possession with intent to distribute marijuana.     He argues that

the district court erred in denying his motion for judgment of

acquittal and engaged in improper questioning of witnesses that

rendered his trial fundamental unfair.     Because Garcia-De Luna

was identified as the driver of the van by two Texas Department

of Public Safety officers, the evidence was sufficient to support



Garcia-De Luna’s conviction.   United States v. Lopez, 74 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40870
                                 -2-

575, 577 (5th Cir. 1996).   The cumulative effect of the district

court’s questioning of various witnesses did not deprive Garcia-

De Luna of a fair trial.    United States v. Saenz, 134 F.3d 697,

701 (5th Cir. 1998).

     AFFIRMED.